DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
“6. The dust removal filter cartridge according to claim 1, wherein a plurality of binding tapes are arranged at intervals along the axial direction of the filter material, and distances between two adjacent binding tapes are equal.” Emphasis added. 

Claim 6 is indefinite because it is unclear if the claimed limitation of “a plurality of binding tapes” is the same as the limitation of “binding tapes” in claim 1. 
For the purpose of examination, claim 6 is interpreted as:
 “6. The dust removal filter cartridge according to claim 1, wherein the binding tapes are arranged at intervals along the axial direction of the filter material, and distances between two adjacent binding tapes are equal.”

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1 and 4–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al., US 6,099,729 A (“Cella”). 
Regarding Claim 1:
It is noted here that the limitation of “dust removal” describes an intended use rather than the structure of the filter, and therefore does not get patentable weight. It is further noted that the Cella reference discloses a filter cartridge categorized under B01D46, which is gas separation, therefore, Cella’s filter 10 could function as a dust removal filter if the applicant were to successfully incorporate this limitation as a positively recited feature.
Cella discloses the claimed limitation of a dust removal filter cartridge (Cella’s filter element 10). Cella Fig. 6, col. 8, ll. 58–62. Cella’s dust removal filter cartridge 10 includes a filter material (filter media 20) and a filter net (inner support core 18, which is a perforated metal support core) arranged in the filter material 20. Id. at Fig. 6, col. 8, ll. 30–35 and col. 4, ll. 54–57. Cella discloses the claimed limitation of that a top cover (end cap 22) is arranged on a top end (left end) of the filter material 20. Id. at Fig. 6, col. 4, ll. 59–61. An air outlet 12 is provided in the top cover 22. Id. at Fig. 6, col. 4, ll. 45–54. It is noted here that Cella discloses the fluid could go either direction from its locator 12 and 14 and the examiner identifies Cella’s locator 12 as air outlet. Cella also discloses a bottom end (the end proximate end cap 24) of the filter material 20 is covered with a bottom cover (end cap 24) for sealing. Id. at Fig. 6, col. 4, ll. 59–61. Cella further discloses the claimed limitation of that an inner side of the filter material 20 is provided with binding tapes (support bands 120, 122, and 124) which are fixedly connected to the filter material 20 at equal intervals through hot melting (Cella discloses that its support bands 120, 122 and 124 are joined to the inner peak pleats of the filter media by depositing a bead or layer of adhesive, which is equivalent to hot-melting). Id. at col. 8, ll. 58–65 and col. 9, ll. 9–19. 

    PNG
    media_image1.png
    546
    766
    media_image1.png
    Greyscale

Regarding Claim 4:
It is noted here that that limitation of “W-shaped” is interpreted as a pleated shaped filter. This limitation is consistent with the instant disclosure of applicant’s Fig. 5. Drawing dated Aug. 27, 2020 (“Drawing”) Fig. 5. 
Cella disclose the claimed limitation of that the dust removal filter cartridge 10 according to claim 1, wherein the filter material 20 is configured as a W-shaped folded filter paper (as best shown in Fig. 1). Cella Fig. 1, col. 3, ll. 1–8. 
Regarding Claim 5:
Cella discloses the claimed limitation of that the dust removal filter cartridge according to claim 1, wherein radial gaps are provided between the filter net 18 and the binding tapes 120, 122 and 124. Cella Fig. 6. 
Regarding Claim 6:
Cella discloses the claimed limitation of that the dust removal filter cartridge according to claim 1, wherein the binding tapes are arranged at intervals along the axial direction of the filter material 20, and distances between two adjacent binding tapes are equal (Cella discloses that band 122 are located at the center point between band 120 and 124 along the filter media 20). Cella Fig. 6, col. 9, ll. 1–7. 
 Regarding Claim 7:
Cella discloses the claimed limitation of that the dust removal filter cartridge according to claim 1, wherein the top cover 22 and the filter material 20, and the bottom cover 24 and the filter material 20 are respectively bonded and sealed by a glue (Cella discloses that its end caps 22 and 24 are adhered to the ends of the filter media 20 using an appropriate adhesive or potting compound). Cella Fig. 6, col. 7, ll. 4–6. 
Allowable Subject Matter
Claims 2–3 and 8–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2:
Cella is considered to be the closest art. Cella discloses the claimed limitation of that the binding tapes 120, 122, 124 include main bodies arranged at the filter material 20 at equal intervals through hot melting. Cella Fig. 6, col. 9, ll. 1–7 and Cella Fig. 6, col. 7, ll. 4–6.
However, Cella does not disclose that two ends of the main body are a first end and a second end going beyond the filter material; the first end is longer than the second end; the first end is connected with a joint of the filter material, and the second end is connected with an inner side of the first end.
Claims 3 and 8–15 are allowable as they depend on claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tee et al., US 2021/0069628 A1 (“Tee”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776